EXHIBIT C
                                                    Exhibit C – Defendants’ Proposed Constructions

                                                    Patent Rule 4-3 Joint Claim Construction Chart



No.      Claim Term / Phrase           Patent/Claims                Defendants’ Proposed               Intrinsic Support                 Extrinsic Support
                                                                         Construction
1.      “interface”                ’786 Patent, claims 1, 5,   “a device that includes a         Plaintiff’s proposed              IPR2018-01142, Paper 8 (Nov.
                                   6, 10, 14, 23, 57, 64,      microcontroller and that is a     Construction is the same as       26, 2018) at 17-18 and
                                   86, 88                      functionally and structurally     that of Defendants with the       evidence cited therein (“the
                                                               separate component from the car   sole exception of the phrase      ‘car stereo’ and the ‘interface’
                                                               stereo and housed separately      “and housed separately from       are housed together, there
                                                               from the car stereo, which        the car stereo.” The intrinsic    being no structural separation
                                                               integrates an external            support for this phrase in the    apparent”); IPR2018-01142,
                                                               aftermarket device with a car     construction of interface         Paper 7 (Sep. 11, 2018) at 7-14
                                                               stereo.”                          includes:                         and evidence cited therein.2
                                                                                                 '786 Patent: Figs. 1-2H; 3:12-    IPR2016-00421, Paper 10
                                                                                                 42; 4:46-52; 5:15-37; 6:4-11.     (Apr. 22, 2016) at 7-8, 16-17
                                                                                                                                   and evidence cited therein.
                                                                                                 '786 Prosecution History
                                                                                                 ("PH"): 09/11/2006 Response,      Blitzsafe’s contentions in this
                                                                                                 p. 23-24 (statements including,   case.
                                                                                                 but not limited to, "This is an
                                                                                                                                   Honda, Subaru, Ford and Dice
                                                                                                 entirely different concept than
                                                                                                                                   Electronics court’s claim
                                                                                                 the interface of the present
                                                                                                                                   construction opinion and order,
                                                                                                 invention, which includes a
                                                                                                                                   court transcripts, and all
                                                                                                 physical interface device…");
                                                                                                                                   extrinsic evidence cited by
                                                                                                 06/28/2007 Request for
                                                                                                                                   parties in Honda, Ford and
                                                                                                 Continued Examination, p. 36;
                                                                                                                                   Dice Electronics litigations.
                                                                                                 09/06/2007 Response, p. 31-
                                                                                                 32, 34-35; 07/31/2008 Notice
                                                                                                 of Allowance, p. 2-3.
2.      “integration subsystem” ’342 Patent, claims 49,        Subject to 35 U.S.C. § 112(6)     ’786 Patent: Abstract; 4:25-67;   IPR2018-00090 (see, e.g., Stern
                                50, 53-57, 66, 70, 73,         (pre-AIA).                        Fig. 3;3 8:31-9:20, 9:45-67,      Decl. p. 10-11.); IPR2016-
                                74, 77-80, 94, 97, 99,                                                                             00418 (see, e.g., Preliminary


2
     Defendants have identified documents from IPR proceedings as “extrinsic evidence”. However, the doctrine of prosecution disclaimer extends to statements
     made during IPR proceedings, and thus this evidence is considered “intrinsic.” See Aylus Networks, Inc. v. Apple Inc., 856 F. 3d 1353, 1360 (Fed. Cir. 2017).
     Hence, any reference to the IPR proceedings under Extrinsic Evidence may also be included under Intrinsic Evidence.
3
     Citation to figures includes any related text necessary to explain them; and vice-versa.
                                                                                     1
                                            Exhibit C – Defendants’ Proposed Constructions

                                             Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase       Patent/Claims             Defendants’ Proposed                Intrinsic Support                 Extrinsic Support
                                                                Construction
                            102, 103, 106, 113, 120   Indefinite.                       10:19-11:18, 11:30-12:14.         Rep. p 6-10; Decision at 14);
                                                                                                                          IPR2016-00419 (see, e.g.,
                                                      Alternatively, for the
                                                                                        ’342 Patent: 1:64-2:17; 3:44-     Decision at 14).
                                                      independent claims: “subsystem
                                                                                        4:25; 5:6-62; 7:65-9:20; 12:58-
                                                      including a microprocessor                                        IPR2016-01473, Paper 9 (Jan.
                                                                                        24:67; 28:7-38:67; Figs. 3-24.
                                                      programmed to perform the                                         24, 2017) at 10-11 and
                                                      flow-diagram of FIG. 24”;                                         evidence cited therein (“That is,
                                                                                        ’342 Prosecution History
                                                                                                                        regardless of where it is
                                                      “subsystem”                       (“PH”): Original and Amended positioned, the integration
                                                                                        Claims; 11/30/2009 Resp. p. 2- subsystem is a system distinct
                                                      “system which is subordinate to
                                                                                        36; 4/30/2010 Resp. p. 2-30;
                                                      another system and that is                                        from any other system (e.g.,
                                                                                        8/15/2011 Resp. p. 3-28, 30-33; the car audio/video system).”);
                                                      distinct from any other system
                                                                                        1/29/2012 Resp. p. 2-40.        see also Becton, Dickinson &
                                                      (e.g., the car audio/video
                                                      system)”                                                          Co. v. Tyco Healthcare Grp.,
                                                                                                                        LP, 616 F.3d 1249, 1254 (Fed.
                                                                                                                        Cir. 2010) (“Where a claim lists
                                                                                                                        elements separately, ‘the clear
                                                                                                                        implication of the claim
                                                                                                                        language’ is that those elements
                                                                                                                        are ‘distinct component[s]’ of
                                                                                                                        the patented invention.”).
                                                                                                                          Honda, Subaru, Ford and Dice
                                                                                                                          Electronics court’s claim
                                                                                                                          construction opinion and order,
                                                                                                                          court transcripts, and all
                                                                                                                          extrinsic evidence cited by
                                                                                                                          parties in Ford and Dice
                                                                                                                          Electronics litigations (e.g.,
                                                                                                                          Opening Markman Brief at 2-
                                                                                                                          3, 6, 7 (D. NJ, 3:10-cv-01199
                                                                                                                          Dkt. 149); MPH Suppl.
                                                                                                                          Markman Brief, at 3 (D. NJ,
                                                                                                                          3:10-cv-01199 Dkt. 222)); this
                                                                                                                          Court’s claim construction
                                                                                                                          opinion and order, court
                                                                                                                          transcripts, and all extrinsic

                                                                         2
                                               Exhibit C – Defendants’ Proposed Constructions

                                               Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase          Patent/Claims            Defendants’ Proposed             Intrinsic Support                Extrinsic Support
                                                                Construction
                                                                                                                        evidence cited by parties in
                                                                                                                        Blitzsafe Texas, LLC v. Honda
                                                                                                                        Motor Co., Ltd., et al., Case
                                                                                                                        No. 2:15-cv-1274-JRG-RSP
                                                                                                                        (e.g., Construction
                                                                                                                        Memorandum Opinion and
                                                                                                                        Order, Dkt. 146 and hearing
                                                                                                                        transcript, Dkt. 118).

                                                                                                                        Subsystem, Wiley Electrical
                                                                                                                        and Electronics Engineering
                                                                                                                        Dictionary 755 (2004)
                                                                                                                        (defining “subsystem” as a
                                                                                                                        “system which is part of, or
                                                                                                                        assists, a larger system);
                                                                                                                        Subsystem, Academic Press
                                                                                                                        Dictionary of Science and
                                                                                                                        Technology 2126 (2992)
                                                                                                                        (defining “subsystem” as “a
                                                                                                                        portion of a system that can be
                                                                                                                        treated as a single element in
                                                                                                                        the main system, but that can
                                                                                                                        also be considered a distinct
                                                                                                                        system itself”).

                                                                                                                        Defendants may rely on the
                                                                                                                        expert testimony of Dr.
                                                                                                                        Thomas Matheson in
                                                                                                                        connection with this claim
                                                                                                                        term.
                                                                                                                        Blitzsafe’s contentions in this
                                                                                                                        case.
3.    “formatted command” /   ’786 Patent, claims 1,   “new and different [control]   ’786 patent at Abstract; 17:63-   IPR2018-01142, Paper 8 (Dec.
      “formatted control      57, 90                   command that is in a format    18:2; ’342 patent at 3:9-10;      11, 2018) at 14-16 and
      command” / “formatted                            compatible with the [after-    18:7-9 (“For example, in this     evidence cited therein.
                              ’342 Patent: claim 53,
                                                                           3
                                                Exhibit C – Defendants’ Proposed Constructions

                                                 Patent Rule 4-3 Joint Claim Construction Chart

No.    Claim Term / Phrase          Patent/Claims               Defendants’ Proposed                  Intrinsic Support                Extrinsic Support
                                                                     Construction
      control signal”          57, 97                      market audio device / portable       step, a command issued from a
                                                           device / MP3 player]”                HONDA car radio is converted
                                                                                                into a format recognizable by
                                                                                                an MP3 player manufactured
                                                                                                by PANASONIC, Inc.”);
                                                                                                18:10-14; 22:50-59 (“resulting
                                                                                                in a new command that is in a
                                                                                                format compatible with the
                                                                                                after-market CD player”);
                                                                                                24:15-23.
                                                                                                '786 PH: 02/16/2007 Response,
                                                                                                p. 26, 29-33; 06/28/2007
                                                                                                Request for Continued
                                                                                                Examination, p. 26, 30-34;
                                                                                                09/06/2007 Response, p. 31-32,
                                                                                                35-37.
4.    “after-market            ’786 Patent, claims 1, 4,   “[audio/video] equipment             ’786 patent: Abstract; 1:5-59;   IPR2016-01746 (see, e.g.,
      [audio/video] device”    5, 7, 8, 10, 23, 86         lacking specifically-designed        2:20-3:4; 4:25-5:55; 6:1-7:22;   Preliminary Resp. p. 22-23)
                                                           wiring configuration for use only    8:16-9:44; 9:21-44; 11:19-29;
                                                           with custom designed connectors      12:15-14:42; 17:22-18:9;
                                                           in the vehicle for that purpose.”.   18:62-19:21; 20:44-54; Fig.      Marlowe Patent Holdings
                                                                                                5. ’786 PH: 9/5/2006 Resp. p.    (MPH) Opening Markman
                                                                                                2-22; 2/14/2007 Resp. p. 2-34;   Brief at 2-3, 6, 7 (D. NJ, 3:10-
                                                                                                6/28/2007 Resp. p. 2-37;         cv-01199 Dkt. 149); MPH
                                                                                                9/6/2007 Resp. 1-31; 4/21/2008   Suppl. Markman Brief, at 3 (D.
                                                                                                Resp. p. 1-32.                   NJ, 3:10-cv-01199 Dkt. 222)
5.    “receives audio [video] ’342 Patent, claims 49,      “receives decoded audio[video]       ’342 Patent: 28:3-6; 33:62-64;   IPR2018-00090, Paper 15 (Apr.
      generated by the         66, 73, 94                  signals produced by the portable     35:62-65; 38:37-40.              20, 2018) at 19, 20, and
      portable device over the                             device and transmitted using the                                      evidence cited therein;
      [or said] wireless                                   [or said] wireless communication                                      IPR2018-00090, Paper 14 (Jan.
      communication link for                               link for playing on the car                                           30, 2018) at 20, 21, 22, 28,
      playing on the car                                   audio/video system without                                            IPR2018-00926, Paper 6 (Aug.
      audio/video system”                                  further audio [video] decoding”                                       8, 2018) at 12, 13, 21, 22, and
                                                                                                                                 evidence cited therein;
                                                                                                                                 IPR2016-00419, Paper 15
                                                                                4
                                      Exhibit C – Defendants’ Proposed Constructions

                                      Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase   Patent/Claims       Defendants’ Proposed        Intrinsic Support         Extrinsic Support
                                                    Construction
                                                                                                (Aug. 31, 2016) at 4, 5, 6, and
                                                                                                evidence cited therein;
                                                                                                IPR2016-00118, Paper 1 (Oct.
                                                                                                30, 2015) at 17-24, and
                                                                                                evidence cited therein;
                                                                                                IPR2016-00118, Paper 11 (Feb.
                                                                                                5, 2016) at 21), and evidence
                                                                                                cited therein; IPR2016-00418,
                                                                                                Paper 10 (Apr. 11, 2016) at 22-
                                                                                                23, and evidence cited therein;
                                                                                                IPR2016-00418, Paper 20 (Sep.
                                                                                                30, 2016) at 14, 17, and
                                                                                                evidence cited therein;
                                                                                                IPR2016-00418, Paper 47
                                                                                                (Mar. 7, 2017) at 23, 30-33, 35,
                                                                                                36-40, 43-45; IPR2016-01476,
                                                                                                preliminary Resp., p. 22-23;
                                                                                                and other locations discussing
                                                                                                decoding, and evidence cited
                                                                                                therein; October 31, 2018
                                                                                                Claim Construction Hearing
                                                                                                Transcript in Blitzsafe Texas,
                                                                                                LLC v. Subaru Corp., et al.,
                                                                                                Civ. Action No. 2:17-CV-421-
                                                                                                JRG-RSP (E.D. Texas) Dkt.
                                                                                                No. 100; December 11, 2018
                                                                                                Claim Construction
                                                                                                Memorandum Opinion and
                                                                                                Order in Blitzsafe Texas, LLC
                                                                                                v. Subaru Corp., et al., Civ.
                                                                                                Action No. 2:17-CV-421-JRG-
                                                                                                RSP (E.D. Texas) Dkt. No. 109
                                                                                                at 15-18 and other locations
                                                                                                discussing decoding, and
                                                                                                evidence cited therein.
                                                                                                Blitzsafe Texas, LLC v. Honda
                                                             5
                                                Exhibit C – Defendants’ Proposed Constructions

                                                Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase          Patent/Claims              Defendants’ Proposed                Intrinsic Support                 Extrinsic Support
                                                                  Construction
                                                                                                                              Motor Co., Ltd., et al., Case
                                                                                                                              2:15-cv-01274-JRG-RSP, Dkt.
                                                                                                                              164 (claim construction order)
                                                                                                                              and Dkt. 394, Order on
                                                                                                                              Toyota’s Motion in Limine No.
                                                                                                                              1 (Dkt. 326).
                                                                                                                              Defendants may rely on the
                                                                                                                              expert testimony of Dr.
                                                                                                                              Thomas Matheson in
                                                                                                                              connection with this claim
                                                                                                                              term.
6.    “channels audio          ’342 Patent, claims 97,   “transmits decoded audio signals    ’342 Patent: 28:3-6; 33:62-64;   IPR2018-00090, Paper 15 (Apr.
      generated by the         120                       produced by the portable device,    35:62-65; 38:37-40.              20, 2018) at 19, 20, and
      portable device to the                             and received by the integration                                      evidence cited therein;
      car audio/video system                             subsystem, to the car audio/video                                    IPR2018-00090, Paper 14 (Jan.
      using the wireless                                 system using the wireless                                            30, 2018) at 20, 21, 22, 28,
      communication link”                                communication link for playing                                       IPR2018-00926, Paper 6 (Aug.
                                                         on the car audio/video system                                        8, 2018) at 12, 13, 21, 22, and
                                                         without further audio decoding”.                                     evidence cited therein;
                                                                                                                              IPR2016-00419, Paper 15
                                                                                                                              (Aug. 31, 2016) at 4, 5, 6, and
                                                                                                                              evidence cited therein;
                                                                                                                              IPR2016-00118, Paper 1 (Oct.
                                                                                                                              30, 2015) at 17-24, and
                                                                                                                              evidence cited therein;
                                                                                                                              IPR2016-00118, Paper 11 (Feb.
                                                                                                                              5, 2016) at 21), and evidence
                                                                                                                              cited therein; IPR2016-00418,
                                                                                                                              Paper 10 (Apr. 11, 2016) at 22-
                                                                                                                              23, and evidence cited therein;
                                                                                                                              IPR2016-00418, Paper 20 (Sep.
                                                                                                                              30, 2016) at 14, 17, and
                                                                                                                              evidence cited therein;
                                                                                                                              IPR2016-00418, Paper 47
                                                                                                                              (Mar. 7, 2017) at 23, 30-33, 35,

                                                                             6
                                      Exhibit C – Defendants’ Proposed Constructions

                                      Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase   Patent/Claims       Defendants’ Proposed        Intrinsic Support         Extrinsic Support
                                                    Construction
                                                                                                36-40, 43-45; IPR2016-01476,
                                                                                                preliminary Resp., p. 22-23;
                                                                                                and other locations discussing
                                                                                                decoding, and evidence cited
                                                                                                therein; October 31, 2018
                                                                                                Claim Construction Hearing
                                                                                                Transcript in Blitzsafe Texas,
                                                                                                LLC v. Subaru Corp., et al.,
                                                                                                Civ. Action No. 2:17-CV-421-
                                                                                                JRG-RSP (E.D. Texas) Dkt.
                                                                                                No. 100; December 11, 2018
                                                                                                Claim Construction
                                                                                                Memorandum Opinion and
                                                                                                Order in Blitzsafe Texas, LLC
                                                                                                v. Subaru Corp., et al., Civ.
                                                                                                Action No. 2:17-CV-421-JRG-
                                                                                                RSP (E.D. Texas) Dkt. No. 109
                                                                                                at 15-18 and other locations
                                                                                                discussing decoding, and
                                                                                                evidence cited therein.
                                                                                                Blitzsafe Texas, LLC v. Honda
                                                                                                Motor Co., Ltd., et al., Case
                                                                                                2:15-cv-01274-JRG-RSP, Dkt.
                                                                                                164 (claim construction order)
                                                                                                and Dkt. 394, Order on
                                                                                                Toyota’s Motion in Limine No.
                                                                                                1 (Dkt. 326).

                                                                                                Defendants may rely on the
                                                                                                expert testimony of Dr. Thomas
                                                                                                Matheson in connection with
                                                                                                this claim term.
                                                                                                Blitzsafe’s contentions in this
                                                                                                case.


                                                             7
                                                 Exhibit C – Defendants’ Proposed Constructions

                                                 Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase           Patent/Claims            Defendants’ Proposed                   Intrinsic Support               Extrinsic Support
                                                                  Construction
7.    “a first pre-             ‘786 Patent, claim 1    Subject to 35 U.S.C. § 112(6)        ’786 Patent: Fig. 3; 8:31-64;    IPR2016-01472 (e.g.,
      programmed code                                   (pre-AIA).                           17:22-18:4; 18:62-19:3.          Preliminary Resp. p. 8-16);
      portion for remotely                                                                                                    IPR2016-01448 (e.g.,
                                                        Function: “remotely controlling
      controlling the after-                                                              ’342 Patent: 22:7-24:47.            Preliminary Resp. p. 16-23).
                                                        the after-market audio device
      market audio device
                                                        using the car stereo by receiving                                     Defendants may rely on the
      using the car stereo by
                                                        a control command from the car ’786 PH: 9/6/2007 Resp. p. 1-          expert testimony of Dr. Thomas
      receiving a control                                                                 37.
                                                        stereo through said first                                             Matheson in connection with
      command from the car
                                                        connector in a format                                                 this claim term.
      stereo through said first
                                                        incompatible with the after-
      connector in a format                                                                                                   Blitzsafe’s contentions in this
                                                        market audio device, processing
      incompatible with the                                                                                                   case.
                                                        the received control command
      after-market audio
                                                        into a formatted command
      device, processing the
                                                        compatible with the after-market
      received control
                                                        audio device, and transmitting
      command into a
                                                        the formatted command to the
      formatted command
                                                        after-market audio device
      compatible with the
                                                        through said second connector
      after-market audio
                                                        for execution by the after-market
      device, and
                                                        audio device.”
      transmitting the
      formatted command to                              Structure: a microprocessor
      the after-market audio                            programmed to execute the code
      device through said                               portion shown in Table 1.
      second connector for
      execution by the after-
      market audio device”
8.    “a first pre-            ‘786 Patent, claim 57    Subject to 35 U.S.C. § 112(6)        ‘786 Patent: 1:60-64; 2:29-35;   IPR2016-01472 (e.g.,
      programmed code                                   (pre-AIA).                           4:47-56; 8:31-64; 12:15-64;      Preliminary Resp. p. 8-16);
      portion for generating a                                                               13:12-29; 13:59-14:13; 14:48-    IPR2016-01448 (e.g.,
                                                        Function: “generating a device
      device presence signal                                                                 53; 15:35-67; 16:12-45; 16:57-   Preliminary Resp. p. 16-23);
                                                        presence signal and transmitting
      and transmitting the                                                                   17:1; 17:22-19:3; 20:5-10;       IPR2016-00422 (e.g.,
                                                        the signal to the car stereo to
      signal to the car stereo                                                               20:19-35; Figs. 3; 2A-H; 4A-G;   Preliminary Resp. p. 5-6, 21-
                                                        maintain the car stereo in an
      to maintain the car                                                                    11-12.                           22); IPR2016-00421 (e.g.,
                                                        operational state / generating a
      stereo in an operational                                                                                                Preliminary Resp. p. 6-7, 21-
                                                        device presence signal and
      state”                                                                                 ’786 PH: 6/28/2007 Resp. p. 1-
                                                        transmitting the signal to the car

                                                                             8
                                                Exhibit C – Defendants’ Proposed Constructions

                                                Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase           Patent/Claims           Defendants’ Proposed                  Intrinsic Support                Extrinsic Support
                                                                  Construction
      “a first pre-            ‘786 Patent, claim 86   stereo through said first           36; 9/6/2007 Resp. p. 1-37.       24); IPR2018-01204.
      programmed code                                  electrical connector to maintain
      portion for generating a                         the car stereo in an operational    ’342 Patent: 2:18-23; 2:67-3:6;   Defendants may rely on the
      device presence signal                           state responsive to signals         8:63-9:7; 16:50-62; 17:46-54;     expert testimony of Dr.
      and transmitting the                             generated by the after-market       18:31-35; 20:9-15; 20:57-63;      Thomas Matheson in
      signal to the car stereo                         video device.”                      21:39-45; 22:7-24:47; 25:49-      connection with this claim
      through said first                                                                   54; 25:63-26:11; 29:16-21;        term.
                                                       Structure: Indefinite for failing
      electrical connector to                                                              FIG. 4A-4C; U.S. Patent
                                                       to disclose corresponding
      maintain the car stereo                                                              Application 11/071,667.           Honda, Subaru, Ford and Dice
                                                       structure
      in an operational state                                                                                                Electronics court’s claim
      responsive to signals                                                                                                  construction opinion and order,
      generated by the after-                                                                                                court transcripts, and all
      market video device”                                                                                                   extrinsic evidence cited by
                                                                                                                             parties in Honda, Ford and
                                                                                                                             Dice Electronics litigations.

                                                                                                                             Blitzsafe’s contentions in this
                                                                                                                             case.




9.    “a second pre-           ‘786 Patent, claim 1    Subject to 35 U.S.C. § 112(6)       ’786 Patent: Fig. 3; 8:31-64;     Defendants may rely on the
      programmed code                                  (pre-AIA).                          12:15-64; 17:22-19:3.             expert testimony of Dr. Thomas
      portion for receiving                                                                                                  Matheson in connection with
                                                       Function: “receiving data from
                                                                            9
                                                  Exhibit C – Defendants’ Proposed Constructions

                                                  Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase            Patent/Claims            Defendants’ Proposed                Intrinsic Support                Extrinsic Support
                                                                    Construction
      data from the after-                               the after-market audio device     ’342 Patent: 22:7-24:47.          this claim term.
      market audio device                                through said second connector in
                                                                                                                             Blitzsafe’s contentions in this
      through said second                                a format incompatible with the    ’786 PH: 9/6/2007 Resp. p. 1-
                                                                                                                             case.
      connector in a format                              car stereo, processing the        37.
      incompatible with the                              received data into formatted data                                   See also no. 8.
      car stereo, processing                             compatible with the car stereo,
      the received data into                             and transmitting the formatted    See also no. 8.
      formatted data                                     data to the car stereo through
      compatible with the car                            said first connector for display
      stereo, and transmitting                           by the car stereo.”
      the formatted data to
                                                         Structure: a microprocessor
      the car stereo through
                                                         programmed to execute the code
      said first connector for
                                                         portion shown in Table 2.
      display by the car
      stereo”
10.   “a third code portion      ’786 Patent, claim 91   Subject to 35 U.S.C. § 112(6)       ’786 Patent: Fig. 3; 8:31-64;   Defendants may rely on the
      for receiving data from                            (pre-AIA).                          17:22-19:3.                     expert testimony of Dr. Thomas
      the video device                                                                                                       Matheson in connection with
                                                         Function: “receiving data from
      incompatible with the                                                                  ’342 Patent: 22:7-24:47.        this claim term.
                                                         the video device incompatible
      car stereo, processing
                                                         with the car stereo, processing
      received data into                                                                     ’786 PH: 9/6/2007 Resp. p. 1-
                                                         received data into formatted data
      formatted data                                                                         37.                             Blitzsafe’s contentions in this
                                                         compatible with the car stereo,
      compatible with the car                                                                                                case.
                                                         and transmitting formatted data.”   See also no. 8.
      stereo, and transmitting
      formatted data . . .”                                                                                                  See also no. 8.
                                                         Structure: a microprocessor
                                                         programmed to execute the code
                                                         portion shown in Table 2.
11.   “a second pre-             ‘786 Patent, claim 57   Subject to 35 U.S.C. § 112(6)       ’786 Patent: Fig. 3; 8:31-64;   IPR2016-01472 (e.g.,
      programmed code                                    (pre-AIA).                          17:22-18:4; 18:62-19:3.         Preliminary Resp. p. 8-16);
      portion for remotely                                                                                                   IPR2016-01448 (e.g.,
                                                         Function: “remotely controlling
      controlling the MP3                                                                    ’342 Patent: 22:7-24:47.        Preliminary Resp. p. 16-23).
                                                         the MP3 player using the car
      player using the car
                                                         stereo by receiving a control                                       Defendants may rely on the
      stereo by receiving a                                                                  ’786 PH: 9/6/2007 Resp. p. 1-
                                                         command from the car stereo                                         expert testimony of Dr. Thomas
      control command from                                                                   37.
                                                         through said first electrical                                       Matheson in connection with
      the car stereo through
                                                         connector in a format
                                                                            10
                                                 Exhibit C – Defendants’ Proposed Constructions

                                                  Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase            Patent/Claims              Defendants’ Proposed                   Intrinsic Support                 Extrinsic Support
                                                                      Construction
      said first electrical                                incompatible with the MP3            See also no. 8.                    this claim term.
      connector in a format                                player, processing the control
                                                                                                                                   Blitzsafe’s contentions in this
      incompatible with the                                command into a formatted
                                                                                                                                   case.
      MP3 player, processing                               control command compatible
      the control command                                  with the MP3 player, and                                                See also no. 8.
      into a formatted control                             transmitting the formatted
      command compatible                                   control command to the MP3
      with the MP3 player,                                 player through said second
      and transmitting the                                 electrical connector for
      formatted control                                    execution by the MP3 player”
      command to the MP3
                                                           Structure: a microprocessor
      player through said
                                                           programmed to execute the code
      second electrical
                                                           portion shown in Table 1.
      connector for execution
      by the MP3 player”
12.   “a third pre-            ‘786 Patent, claim 1        Subject to 35 U.S.C. § 112(6)        ’786 patent: Figs. 3, 4D (e.g.,    Defendants may rely on the
      programmed code                                      (pre-AIA).                           198) and 5 (e.g., 316), 6 and 7;   expert testimony of Dr. Thomas
      portion for switching to                                                                  4:11-14; 7:46-61, 14:43-48;        Matheson in connection with
                                                           Function: “switching to one or
      one or more auxiliary                                                                     8:31-64; 15:13-23; 17:22-18:4;     this claim term.
                                                           more auxiliary input sources
      input sources                                                                             18:62-19:7; 19:48-52.
                                                           connected to said third electrical                                      Blitzsafe’s contentions in this
      connected to said third
                                                           connector.”                                                             case.
      electrical connector”                                                                     ’786 PH: 9/6/2007 Resp. p. 1-
                                                           Structure: a microprocessor          37.                                See also no. 8.
                                                           programmed to execute the
                                                                                                See also no. 8.
                                                           flow-diagram of ref. no. 198 of
                                                           Fig. 4D as described in col.
                                                           14:43-48, 15:13-23, and 316 of
                                                           Fig. 5 as described in col. 19:48-
                                                           52.
13.   “video information”        ’786 Patent, claims 10,   Plain and ordinary meaning.          ’786 Patent, 2:22–52; 8:22–27;
                                 86                                                             20:44–54.
                                                                                                10/316,961, Response to
                                                                                                Office Action dated June 5,
                                                                                                2006 at 21; 10/316,961,
                                                                                                Response to Office Action
                                                                               11
                                                  Exhibit C – Defendants’ Proposed Constructions

                                                  Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase             Patent/Claims            Defendants’ Proposed                  Intrinsic Support                Extrinsic Support
                                                                   Construction
                                                                                              dated November 14, 2006 at
                                                                                              26-38; 10/316,961, Response
                                                                                              to Office Action dated July 12,
                                                                                              2007 at 34, 35.
14.   “connector electrically    ’786 Patent, claims 1,   “a port that links separate         Throughout the ’786 patent,       IPR2018-01142, Paper 8 (Dec.
      connectable to” /          2,4, 5, 57, 86           components”                         see, e.g., at 8:31-64, 9:22-44    11, 2018) at 19-21, and
      “electrical connector”                                                                  (“connectors are provided,        evidence cited therein.
                                                                                              illustratively indicated as
                                                                                              ports… ports could be
                                                                                              embodied by any suitable
                                                                                              electrical connector known in
                                                                                              the art.”).
15.   “a second code portion     ’786 Patent, claim 90    Subject to 35 U.S.C. § 112(6)       ’786 Patent: Fig. 3; 8:31-64;     IPR2016-01472 (e.g.,
      for receiving a control                             (pre-AIA).                          17:22-18:4; 18:62-19:3.           Preliminary Resp. p. 8-16);
      signal from the                                                                                                           IPR2016-01448 (e.g.,
                                                          Function: “receiving a control
      car . . . , processing a                                                                ’342 Patent: 22:7-24:47.          Preliminary Resp. p. 16-23).
                                                          signal from the car stereo in a
      received control
                                                          format incompatible with the                                          Defendants may rely on the
      signal . . ., and                                                                       ’786 PH: 9/6/2007 Resp. p. 1-
                                                          video device, processing a                                            expert testimony of Dr.
      transmitting the                                                                        37.
                                                          received control signal into a                                        Thomas Matheson in
      formatted control
                                                          formatted control signal                                              connection with this claim
      signal . . .”                                                                           See also no. 8.
                                                          compatible with the video                                             term.
                                                          device, and transmitting the
                                                                                                                                Blitzsafe’s contentions in this
                                                          formatted control signal to the
                                                                                                                                case.
                                                          video device for execution
                                                          thereby”                                                              See also no. 8.
                                                          Structure: a microprocessor
                                                          programmed to execute the code
                                                          portion shown in Table 1.
16.   “a third code portion      ’786 Patent, claim 60    Subject to 35 U.S.C. § 112(6)       ’786 Patent: Fig. 3; 8:31-64;     Defendants may rely on the
      for receiving data from                             (pre-AIA).                          17:22-19:3.                       expert testimony of Dr. Thomas
      the MP3 player . . . ,                                                                                                    Matheson in connection with
                                                          Function: “receiving data from
      processing received                                                                     ’342 Patent: 22:7-24:47.          this claim term.
                                                          the MP3 player in a format
      data . . . , and
                                                          incompatible with the car stereo,                                     Blitzsafe’s contentions in this
      transmitting formatted                                                                  ’786 PH: 9/6/2007 Resp. p. 1-
                                                                               12
                                      Exhibit C – Defendants’ Proposed Constructions

                                      Patent Rule 4-3 Joint Claim Construction Chart

No.   Claim Term / Phrase   Patent/Claims         Defendants’ Proposed                 Intrinsic Support           Extrinsic Support
                                                        Construction
      data . . .”                            processing received data into      37.                        case.
                                             formatted data compatible with
                                                                                See also no. 8.            See also no. 8.
                                             the car stereo, and transmitting
                                             formatted data to the car stereo
                                             for display thereby”
                                             Structure: a microprocessor
                                             programmed to execute the code
                                             portion shown in Table 2.




                                                                 13
